Mr. JUSTICE GUILD, dissenting: I dissent. I think the time has come when we should recognize the right of a natural father to see his child. There are, of. course, circumstances where it would not be advisable but here we have a father who has been supporting his son for some 10 years, who is not shown to be objectionable in any way and who wants to visit with his son occasionally. The boy is now 12 or 13 years old and knows his natural father. I am not impressed nor swayed by the platitude of the “best interest of the child.” I agree with the psychologist herein who testified that the biological father should see the child. Frankly, I do not see how the best interest of this child can be affected by occasional visits with his natural father any more than he would be in occasionally visiting his aunt or uncle. We are considering visitation, not custody. I am sure that the boy in his later years will be interested in his natural father. All of the cases cited by the majority deal only with change of custody with the exception of Huber v. Huber (1960), 26 Ill. App. 2d 207, 167 N.E.2d 431, and Kay v. Kasy (1974), 22 Ill. App. 3d 530, 318 N.E.2d 9. In re Gonzales (1974), 25 Ill. App. 3d 136, 323 N.E.2d 42, is far removed from the issue presented herein. In Gonzales the natural mother came from Massachusetts to Illinois where her daughter became ill. The appellate court made the general statements that it was not the function of the appellate court to substitute its judgment for that of the trial court and recognized that the natural parent has a superior right to custody of his or her child, but that right must yield to the welfare and the best interests of the child. The appellate court found no neglect on the part of the mother and custody was returned to the natural mother. The case cited by the majority pertaining to custody and including visitation is Huber. In that case the natural mother deserted her husband and children. With the exception of two visits in 10 years the mother neither supported nor evinced any interest in the children until a petition for adoption was filed by the natural father and his then wife. The trial court denied change of custody to the mother, as well as visitation. I do not believe that the facts of that case bring it within the purview of the case before us. As I have stated, we are only considering visitation by the father with his 13-year-old son. The father herein testified that he thought during the tender years of the child he would be better off in not visiting the child, but the record is clear that he continued to support the boy. His testimony was that he now felt that he would like to have visitation — which was provided for in the divorce decree. Visitation was denied by the mother and the defendant filed the instant proceeding, resulting in a countercomplaint for adoption by the mother and stepfather, which was denied by the trial court as well as the right of visitation by the father. The boy is entirely familiar with the fact that the appellant herein is his natural father and that the former Mrs. Baehr’s present husband is his stepfather. As was found in Kay v. Kay, cited by the majority, visitation by the noncustodial parent is favored. The court there further observed that where the right of visitation is reinstated, the same may be later modified by the trial court upon any further hearing pertaining to the best interests of the child if the visitation does not work out favorably. In any event, I feel the trial court was in error and further feel the majority herein has compounded that error. There is no evidence that the natural father herein is unfit to visit with his child; this is not a custody matter; and a father who has supported his child for 11 years should have the opportunity to occasionally visit with that child with no interference from the natural mother.